DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As agreed upon during the interview (summary dated 11/17/2021), two different limitations would overcome the cited rejections of record.  Applicant has incorporated one of these two into the independent claims.  The combination of Van Schie and LaDuca would suggest to one of ordinary skill what is stated in the previous Office Action, and would suggest a structure similar to the Examiner’s Diagram of Fig. 4 (the addition of the second steering line would “mirror” the first steering line to allow selective bending of the opposite portion of the expandable device).  However, the combination would not have led one of ordinary skill to arrive at the claimed invention, where either 1) the steering lines are parallel across a significant portion of the device (see Applicant’s spec. at [0070]), as the combination would not have parallel steering lines across a significant portion of the device, or 2) that the steering lines are parallel and in close proximity to each other (see Applicant’s spec. at [0070]), as the combination would have parallel portion of the steering lines being circumferentially opposite of each other and thus not in close proximity.  No other prior art of record remedies this deficiency nor teaches or suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771